Case 2:13-cr-20349-AJT-LJM ECF No. 143, PageID.952 Filed 03/27/20 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

  UNITED STATES OF AMERICA

              Plaintiff,                      Criminal No. 13-CR-20349

                                              HON. ARTHUR J. TARNOW
  v.

  D-1 RAJESH DOSHI,


              Defendant.

   _____________________________________________________________

     DEFENDANT’S MOTION FOR JUDICIAL RECOMMENDATIO
               FOR HOME CONFINEMENT BASED ON
                     THE COVID-19 PANDEMIC
   _____________________________________________________________

        NOW COMES Defendant, by and through his attorney, Anjali Prasad,

  and in support of his Motion for Judicial Recommendation for Home

  Confinement states as follows:

        1.       That on October 31, 2016, defendant was sentenced by this

                 Honorable Court to a prison term of 84 months. The Court

                 allowed him to surrender voluntarily to begin his sentence.

        2.       That defendant surrendered to FCI Morgantown, located in

                 Morgantown, West Virginia, on November 30, 2018.




                                      1
Case 2:13-cr-20349-AJT-LJM ECF No. 143, PageID.953 Filed 03/27/20 Page 2 of 8




        3.       That defendant is currently due for release from BOP

                 custody on November 15, 2023.

        4.       That pursuant to 18 U.S.C. § 3624(c)(2), the BOP may place

                 an inmate in home confinement for the short of 10 percent of

                 the term of imprisonment of that prisoner, or six (6) months

                 if they are a low risk offender.

        5.       That while defendant does not presently qualify for home

                 confinement, the following demonstrates that judicial

                 recommendation of home confinement for the remainder of

                 his prison time should be issued due to the COVID-19

                 pandemic.

        6.       That on March 10, 2020, Governor Gretchen Whitmer

                 declared a State of Emergency in the State of Michigan due

                 to the spread of the COVID-19 virus.

        7.       That on March 13, 2020, President Donald Trump issued a

                 State of Emergency in the United States of America due to

                 the spread of the COVID-19 virus.

        8.       That on March 13, 2020, the Honorable Denise Page Hood,

                 Chief Judge in the Eastern District of Michigan, entered and

                 Administrative Order regarding COVID-19.



                                        2
Case 2:13-cr-20349-AJT-LJM ECF No. 143, PageID.954 Filed 03/27/20 Page 3 of 8




        9.       That the Center for Disease Control and Prevention (CDC)

                 states that older adults with chronic medical conditions (like

                 heart diseased, diabetes, lung disease) are more likely to

                 contract COVID-19 and suffer fatal outcomes.

        10.      That the CDC has issued guidance that individuals at higher

                 risk of contracting COVID-19 take immediate preventative

                 actions, including avoiding crowded areas and staying home

                 as much as possible.

        11.      That defendant is 64-years-old and suffers from ailments

                 that include diabetes and hypertension.

        12.      That if defendant remains incarcerated, he is at a higher risk

                 to contract COVID-10 and pass it on to other inmates.

        13.      That if defendant acquires the virus while incarcerated, he as

                 at grave risk for possibly fatal outcomes.

        14.      That this Court should consider the total harm and benefits

                 to prisoner and society that continued imprisonment will

                 yield, relative to the heightened health risks posed to

                 defendant during this rapidly encroaching pandemic. See

                 Davis v. Ayala, 135 S. Ct. 2187, 2209 (2015) (Kennedy, J.,

                 concurring) (calling for heightened judicial scrutiny of the



                                        3
Case 2:13-cr-20349-AJT-LJM ECF No. 143, PageID.955 Filed 03/27/20 Page 4 of 8




                 projected impact of jail and prison conditions on a

                 defendant).

        15.      That defendant has been incarcerated for approximately 15

                 months with no disciplinary infractions.

        16.      That defendant is a non-violent offender.

        17.      That defendant is a first-time offender with no other criminal

                 record.

        18.      That a recommendation by this Court, if followed by BOP,

                 would not shorten defendant’s sentence. Instead, it would

                 allow him to serve the remainder of his sentence under home

                 confinement.

        19.      Undersigned counsel contacted opposing counsel and

                 provided a copy of this motion but did not obtain

                 concurrence with the relief requested.

        WHEREFORE, Defendant Rajesh Doshi requests that this Honorable

  Court grant his Motion for Judicial Recommendation for Home Confinement

  and recommend to the Bureau of Prisons that he be placed in home

  confinement for the remainder of his sentence.




                                       4
Case 2:13-cr-20349-AJT-LJM ECF No. 143, PageID.956 Filed 03/27/20 Page 5 of 8




                                            Respectfully Submitted,



                                            /s/ Anjali Prasad
                                            ANJALI PRASAD (P75771)
                                            Prasad Legal, PLLC
                                            117 W. Fourth Street, Suite 201
                                            Royal Oak, MI 48067
                                            (248) 733-5006
                                            aprasad@prasadlegal.com


  Dated: March 27, 2020




                                     5
Case 2:13-cr-20349-AJT-LJM ECF No. 143, PageID.957 Filed 03/27/20 Page 6 of 8




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

  UNITED STATES OF AMERICA

              Plaintiff,                      Criminal No. 13-CR-20349

                                              HON. ARTHUR J. TARNOW
  v.

  D-1 RAJESH DOSHI,


              Defendant.

   _____________________________________________________________

  BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR JUDICIAL
  RECOMMENDATIO FOR HOME CONFINEMENT BASED ON
                  THE COVID-19 PANDEMIC

   _____________________________________________________________

        As the Center for Disease Control acknowledged on March 23, 2020,

  prison confinement conditions create a serious risk for the spread of

  COVID-19, even among a healthy population.            Interim Guidance on

  Management of Coronavirus Disease 2019 (COVID-19) in Correctional and

  Detention Facilities, CENTER FOR DISEASE CONTROL (March 23,

  2020),   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

  detention/guideance-correctional-detention.html.    Conditions of pre-trial

  confinement create the ideal environment for the transmission of contagious

  disease. See, e.g. Joseph A. Bick, Infection Control in Jails and Prisons, 45

                                       6
Case 2:13-cr-20349-AJT-LJM ECF No. 143, PageID.958 Filed 03/27/20 Page 7 of 8




  Clinical      Infections   Diseases       1047,    1047      (Oct.     2007),

  https://doi.org/10.1086/521910 (noting that in jails “[t]he probability of

  transmission of potentially pathogenic organisms in increased by crowding,

  delays in medical evaluation and treatment, rationed access to soap, water,

  and clean laundry, [and] insufficient infection-control expertise”). See also

  Claudia Lauer & Colleen Long, US Prisons, Jails On Alert for Spread of

  Coronavirus, Associated Press (Mar. 7, 2020). Further, on March 26, 2020,

  the United States Attorney General, William Barr, directed the Director for

  the Federal Bureau of Prisons to “prioritize the use of your various statutory

  authorities to grant home confinement for inmates seeking transfer in

  connection with the ongoing COVID-19 pandemic.”              See Exhibit A

  (attached).

        WHEREFORE, Defendant requests this Honorable Court grant his

  Motion for Judicial Recommendation for Home Confinement and

  recommend to the Bureau of Prisons he be placed in home confinement for

  the remainder of his sentence.




                                        7
Case 2:13-cr-20349-AJT-LJM ECF No. 143, PageID.959 Filed 03/27/20 Page 8 of 8




                                                 Respectfully Submitted,



                                                 /s/ Anjali Prasad
                                                 ANJALI PRASAD (P75771)
                                                 Prasad Legal, PLLC
                                                 117 W. Fourth Street, Suite 201
                                                 Royal Oak, MI 48067
                                                 (248) 733-5006
                                                 aprasad@prasadlegal.com



  Dated: March 27, 2020




                         CERTIFICATE OF SERVICE

          I hereby certify that I electronically filed the foregoing paper with the
  Clerk of the Court using the ECF system that will send notification of such
  filing to all registered parties.


                                                       /s/ Anjali Prasad
                                                       Anjali Prasad (P75771)




                                         8
